Per Curiam.

The judgment of the court of appeals is affirmed for the reason stated above. On appeal, appellant alleges failure of trial counsel to present the issue of his mental competence. Apparently, the issue was not raised in the court of appeals; therefore, we will not consider it for the first time on appeal. Zakany v. Zakany (1984), 9 Ohio St.3d 192, 193, 9 OBR 505, 506-507, 459 N.E.2d 870, 872.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.